ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Action in partition in the Common Pleas. The court made an entry appointing a surveyor to go upon the land which was the subject of litigation and make surveys, and that thereafter the sheriff should execute deeds to certain of the parties. The entry concluded as follows:
“This case is ordered kept on the docket for any other orders of the court.” Thereafter at a subsequent term the court modified this decree without the proceedings required by 11631 GC. and this act of the court was made the basis of a petition in error. Held, by the Court of Appeals:
The last sentence above quoted, made the judgment an interlocutory and not final. This being so, its vacation or modification rested in the discretion of the court. The modification at a subsequent teirm was therefore proper without the proceedings required by statute in the case of final judgments.